An informal caption to an indictment is not a ground of error, if the description cannot be mistaken.
The words “ in and upon one A. B., then and there being, unlawfully did make an assault,” &c., sufficiently refers to the county in the margin, as the place where the offence was committed.
It is not improper that the judgeof the dis’t. court should on the trial ol a prisoner adjourn the court, jury and counsel to a neighboring house in town to receive the testimony of a sick witness, if the prisoner is not put to any substantial inconvenience.
The court in making such an order only exereises a warrantable discretion to attain the ends of justice.